Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 12, the phrase "an alkyl sulfonate, optionally an alkylbenzene sulfonate, optionally an alkyl(C10-16)benzene sulfonate" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 9 and 13, the phrase "an alkyl sulfate, optionally a decyl sulfate or a dodecyl sulfate” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 10 and 14, the phrase "an alcohol ethoxylate, optionally isodecyl alcohol ethoxylate” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. (US 2015/0072861; March 12, 2015).
Applicant’s Invention
Applicant claims a method of solubilizing lipo-chitooligosaccharide LCO molecules in an aqueous solvent comprising: contacting LCO molecules with an anionic surfactant comprising a carbonate, phosphate, sulfate or sulfonate head and a linear hydrocarbon tail that is at least 8 carbons in length; and contacting LCO molecules with a nonionic surfactant comprising a hydrocarbon chain and an ethoxylate chain.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 7-10 of the instant application, Kang et al. teach isolates of Bradyrhizobium japanicum which possess superior tolerance/resistance to desiccation and enhance plant growth (abstract).  The isolates comprise signal molecules which includes at least one is lipo-chitooligosaccharide (LCO) [0017, 0085-0097].  The formulation is in the form of a liquid with water [0076].  The formulations further comprise one or more surfactants including one or more anionic surfactants, one or more nonionic surfactants or a combination thereof [0132].  The anionic surfactants have a hydrophilic moiety in an anionic or negatively charged state in solution and include alkyl sulfates and alkyl benzene sulfonates [0137].  The nonionic surfactants have no electric charge when dissolved or dispersed in an aqueous medium and water insoluble nonionic surfactants include alcohol ethoxylates [0139-0141].
	  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kang et al. teach adding surfactants to improve the infiltration and penetration of water into soil which would inherently aid in solubilizing the LCO molecules [0132].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Kang et al. and contact LCO molecules with nonionic surfactants and anionic surfactants with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to use the teachings of Kang et al. to solubilize LCO molecules with anionic surfactants selected from alkyl sulfates and alkyl benzene sulfonates and nonionic surfactant selected from an alcohol ethoxylate because Kang teach adding combinations of one or more anionic surfactants and nonionic surfactants to improve the infiltration and penetration of water into soil.  

Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. (US 2015/0072861; March 12, 2015).
Applicant’s Invention
Applicant claims an aqueous lipo-chitooligosaccharide (LCO) solution comprising an aqueous solvent; LCO molecules; an anionic surfactant comprising a carbonate, phosphate, sulfate or sulfonate head and a linear hydrocarbon tail that is at least 8 carbons in length; and a nonionic surfactant comprising a hydrocarbon chain and an ethoxylate chain.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 11-14 of the instant application, Kang et al. teach isolates of Bradyrhizobium japanicum which possess superior tolerance/resistance to desiccation and enhance plant growth (abstract).  The isolates comprise signal molecules which includes at least one is lipo-chitooligosaccharide (LCO) [0017, 0085-0097].  The formulation is in the form of a liquid with water [0076].  The formulations further comprise one or more surfactants including one or more anionic surfactants, one or more nonionic surfactants or a combination thereof [0132].  The anionic surfactants have a hydrophilic moiety in an anionic or negatively charged state in solution and include alkyl sulfates and alkyl benzene sulfonates [0137].  The nonionic surfactants have no electric charge when dissolved or dispersed in an aqueous medium and water insoluble nonionic surfactants include alcohol ethoxylates [0139-0141].
	  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kang et al. teach adding surfactants to improve the infiltration and penetration of water into soil which would inherently aid in solubilizing the LCO molecules [0132].  With respect to claim 15, Kang et al. do not specify the ratio of anionic surfactant and nonionic surfactant is 75:25 to about 85:15, however since Kang et al. teach using one or more anionic surfactants, one of ordinary skill would have been motivated to use 3 or more anionic surfactant in equal amounts to one nonionic surfactant and be able to achieve a ratio 75:25 through routine optimization.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Kang et al. and combine LCO molecules with nonionic surfactants and anionic surfactants with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to use the teachings of Kang et al. to combine LCO molecules with anionic surfactants selected from alkyl sulfates and alkyl benzene sulfonates and nonionic surfactant selected from an alcohol ethoxylate because Kang teach adding combinations of one or more anionic surfactants and nonionic surfactants to improve the infiltration and penetration of water into soil.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617